DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in Response to Applicant’s Amendments filed 3/4/2022 wherein Claims  1, 5, 6, 11, and 16 are amended, Claims 7 and 9 are canceled, and no new claims are added. Therefore, Claims 1-6, 8, and 10-20 are currently pending in the application.
The Applicant’s amendments to the drawings and specification have overcome the Drawing Objection previously set forth in the Non-Final Rejection dated 12/8/2021. Therefore, the Drawing Objection previously set forth in the Non-Final Rejection dated 12/8/2021 is withdrawn by the Examiner. The replacement drawing sheet and specification each respectively dated 3/4/2022 are accepted by the Examiner.
The Applicant’s amendments to the specification have overcome each and every Specification Objection previously set forth in the Non-Final Rejection dated 12/8/2021. Therefore, each and every Specification Objection previously set forth in the Non-Final Rejection dated 12/8/2021 are withdrawn by the Examiner. The replacement specification dated 3/4/2022 is accepted by the Examiner.
The Applicant’s amendments to the claims have overcome each and every Claim Objection previously set forth in the Non-Final Rejection dated 12/8/2021. Therefore, each and every Claim Objection previously set forth in the Non-Final Rejection dated 12/8/2021 are withdrawn by the Examiner. 
The Applicant’s amendments to the claims have resolved the 35 U.S.C. § 112(f) interpretation made within the Non-Final Rejection dated 12/8/2021.
The Applicant’s amendments to the claims have overcome each and every Claim Rejection set forth under 35 U.S.C. § 112(b) within the Non-Final Rejection dated 12/8/2021. Therefore, the Claim Rejections set forth under 35 U.S.C. § 112(b) within the Non-Final Rejection dated 12/8/2021 are withdrawn by the Examiner. 
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 3/4/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-11, 16, and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mejslov (US 6,123,690).
Applicant’s arguments, see pages 15-16 , filed 3/4/2022, with respect to the rejection(s) of claim(s) 4, 6, 12-15, and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mejslov (US 6,123,690) and various other secondary references.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 11-12 recites “such that the base connector, first opening, second opening and fluid path are”. The Examiner suggests amending this to recite “such that the base connector, the first opening, the second opening, and the fluid path are”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the at least one slot providing access to the patient’s skin”. It is unclear to the Examiner if “the at least one slot” is the same structure as the recited “at least one opening extending therethrough”. For the purpose of Examination, the limitation “the at least one slot providing access to the patient’s skin” will be interpreted as “the at least one  opening providing access to the patient’s skin” as the Examiner believes they are the same structure.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claim(s) 1-3, 5-6, 8, 10-11, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mejslov (US 6,123,690).
With regards to claim 1, Mejslov discloses (see Figs. 10-15) a low profile catheter system (see Fig. 10) comprising: 
a catheter hub (19) having a proximal end (see Examiner annotated Fig. 15 below; hereinafter referred to as Fig. A), a distal end (see Fig. A below), and a stabilization surface (27) located on an underside of the catheter hub (see Fig. 15) and a receptacle located within a top surface of the catheter hub (see Fig. A below), the stabilization surface configured to stabilize the catheter hub on a patient (see Col. 4, lines 33-36), the catheter hub also having a substantially linear flow path (31) extending from an opening (see Fig. A below) at the distal end to an inlet (see Fig. A below) located within an intermediate portion (see Fig. A) of the catheter hub, the flow path configured to allow fluid to flow between the distal end and the intermediate portion of the catheter hub (see Col. 4, lines 41-54), the inlet of the flow path located between the proximal end and the distal end of the catheter hub (see Fig. A below); and 

    PNG
    media_image1.png
    334
    794
    media_image1.png
    Greyscale

a base connector (21; however, the disclosure of Mejslov does not include this reference numeral in the text rather reference numeral 3 is used to refer to the “connector” in the text) having a fluid path (35) extending through at least a portion of the base connector (see Fig. 15) and between a first opening (see Examiner annotated Fig. 15 below; hereinafter referred to as Fig. B below) and a second opening (see Fig. B below), the receptacle within the intermediate portion of the catheter hub configured to receive the base connector such that the base connector, first opening, second opening and fluid path are located within the receptacle (see Fig. 15, Fig. A, and Fig. C which shows the base connector 21, the first opening, the second opening, and the fluid path located within the receptacle), the fluid path being fluidly connected to the inlet of the flow path in the catheter hub when the base connector is received by the receptacle within the intermediate portion of the catheter hub (see Col. 4, lines 41-54).

    PNG
    media_image2.png
    267
    710
    media_image2.png
    Greyscale

With regards to claim 2, Mejslov discloses the claimed invention of claim 1, and Mejslov further discloses that the low profile catheter system (see Fig. 10) further comprises: 
a catheter (20) at least partially secured within (see Fig. 15) and extending into the flow path (31).
With regards to claim 3, Mejslov discloses the claimed invention of claim 2, and Mejslov further discloses that at least a portion of the underside includes a flat surface (see at 27 in Fig. 11), the catheter having a longitudinal axis oriented at an angle with respect to the flat surface (see Fig. 11 and the catheter 20 having a longitudinal axis at an angle with respect to the flat surface).
With regards to claim 5, Mejslov discloses the claimed invention of claim 1, and Mejslov further discloses that the catheter hub (19) has a fluid seal interface (see at 32) around the inlet (see Fig. A above) of the flow path (31), the first opening (see Fig. B above) of the fluid path (35) axially biased toward the fluid seal interface (see Col. 4, lines 20-25 wherein the two locking arms 23 axially bias the first opening of the fluid path toward the fluid seal interface at 32 in Fig. 15).
With regards to claim 6, Mejslov discloses the claimed invention of claim 5, and Mejslov further discloses that the base connector (19) includes a sealing member (32) located at the first opening (see Fig. B above) of the fluid path (35), the sealing member configured to seal against the fluid seal interface when axially biased toward the fluid seal interface (see Col. 4, lines 26-32).
With regards to claim 8, Mejslov discloses the claimed invention of claim 1, and Mejslov further discloses (Figs. 10-15) that the low profile catheter system (see Fig. 10) further comprises:
a first retention feature (25) located on the catheter hub (19);
a second retention feature (24) located on the base connector (21; however, the disclosure of Mejslov does not include this reference numeral in the text rather reference numeral 3 is used to refer to the “connector” in the text), the first and second retention features configured to interact with one another to secure the base connector to the catheter hub when the base connector is received by the intermediate portion of the catheter hub (see Col. 4, lines 20-25).
With regards to claim 10, Mejslov discloses the claimed invention of claim 1, and Mejslov further discloses (Figs. 10-15) that the catheter hub (19) has at least one indent (25) and the base connector (21; however, the disclosure of Mejslov does not include this reference numeral in the text rather reference numeral 3 is used to refer to the “connector” in the text) includes at least one projection (24) extending from it, the at least one projection configured to enter the at least one indent in the catheter hub upon receiving the base connector to align the base connector within the catheter hub (see Col. 4, lines 20-25).
With regards to claim 11, Mejslov discloses the claimed invention of claim 1, and, Mejslov further discloses (Figs. 10-15) that the catheter hub (19) includes at least one opening (see the annotated opening in Fig. A above) extending therethrough, the at least one slot (wherein “the at least one slot” is interpreted as “the at least one opening” based on the 35 U.S.C. 112b rejection above) providing access to the patient’s skin (see Abstract and col. 1, lines 11-47 wherein the opening provides access to the patient’s skin for the cannula 20 to be inserted through) .
With regards to claim 16, Mejslov discloses the claimed invention of claim 1, and Mejslov further discloses (Figs. 10-15) that the low profile catheter system (see Fig. 10) further comprises a tube (22) connected to the second opening (see Fig. B above) of the fluid path (35).
With regards to claim 20, Mejslov discloses the claimed invention of claim 1, and Mejslov further discloses (Figs. 10-15) that the catheter hub (19) includes at least one projection (25) extending from a surface of the catheter hub (see Fig. 13) and the base connector (21; however, the disclosure of Mejslov does not include this reference numeral in the text rather reference numeral 3 is used to refer to the “connector” in the text)  includes at least one recess (24), the at least one projection entering the at least one recess when the base connector is received by the catheter hub, thereby securing the base connector to the catheter hub (see Figs. 13-14 and Col. 4, lines 20-25).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejslov in view of Korkuch et al. (US 2015/0051584; hereinafter Korkuch).
With regards to claim 4, Mejslov discloses the claimed invention of claim 2, however Mejslov is silent with regards to the low profile catheter system further comprising: 
an introducer configured to removably connect with the catheter hub when the base connector is not connected, the introducer having a handle and a needle configured to extend through the flow path and catheter when the introducer is connected.
Nonetheless, Korkuch teaches (Figs. 1-10C) an introducer (104) configured to removably connect (See [0040] and Claim 7 “a catheter assembly removably connected to the handle”) with the catheter hub (118) when the base connector is not connected, the introducer having a handle (110) and a needle (130) configured to extend through the flow path (the lumen of catheter hub 118 shown in Fig. 8A) and catheter (106) when the introducer is connected (See Fig. 10a-10c and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Mejslov with a teaching of Korkuch such that the low profile catheter system further comprises: an introducer configured to removably connect with the catheter hub when the base connector is not connected, the introducer having a handle and a needle configured to extend through the flow path and catheter when the introducer is connected. One of ordinary skill in the art would have been motivated to make this modification, as an introducer/insertion group facilitates the insertion of the catheter into the vasculature of the patient (See [0040] of Korkuch).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejslov in view of Chelak et al. (US 2019/0275312; hereinafter Chelak).
With regards to claim 12, Mejslov discloses the claimed invention of claim 1, however, Mejslov is silent with regards to the base connector further includes a valve mechanism configured to control fluid flow through the fluid path.
Nonetheless, Chelak teaches (Figs. 1A-3) the base connector (140) further includes a valve mechanism (142) configured to control fluid flow through the fluid path (See [0072] “a two-way pressure activated valve 142”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the base connector of Mejslov with a teaching of Chelak such that the base connector further includes a valve mechanism configured to control fluid flow through the fluid path. One of ordinary skill in the art would have been motivated to make this modification, as the valve mechanism selectively prevents and allows fluid flow through the internal fluid path (See [0010] and [0072] of Chelak).
The low profile catheter system of Mejslov modified in view of Chelak will hereinafter be referred to as the low profile catheter system of Mejslov and Chelak.
With regards to claim 13, the low profile catheter system of Mejslov and Chelak teaches the claimed invention of claim 12, however Mejslov is silent with regards to the valve mechanism includes a two-way pressure activated valve.
Nonetheless, Chelak further teaches (Figs. 1A-3) that the valve mechanism (142) is a two-way pressure activated valve (See [0072] “a two-way pressure activated valve 142”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve mechanism of the low profile catheter system of Mejslov and Chelak with a further teaching of Chelak such that the valve mechanism includes a two-way pressure activated valve. One of ordinary skill in the art would have been motivated to make this modification, as a two-way pressure activated valve selectively prevents and allows fluid flow through the internal fluid path (See [0010] and [0072] of Chelak).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejslov in view of Tsai et al. (US 2010/0234820; hereinafter referred to as Tsai).
With regards to claim 14, Mejslov discloses the claimed invention of claim 1, however, Mejslov is silent with regards to a bottom surface of the base connector includes at least one recess, the at least one recess configured to house at least one sensor.
Nonetheless, Tsai teaches (Figs. 1-6) a bottom surface (See at 32a in Fig. 3) of the base connector (24) includes at least one recess (36), the at least one recess configured to house at least one sensor (18) (See [0034] “the sensor recess 36 accommodates, at least partly, a non-contact liquid sensor 18”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Mejslov with a teaching of Tsai such that a bottom surface of the base connector includes at least one recess, the at least one recess configured to house at least one sensor. One of ordinary skill in the art would have been motivated to make this modification, as Tsai teaches this sensor recess as a means for accommodating or housing a liquid sensor (See [0034] of Tsai).
Claim 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejslov in view of Bierman (US 6,224,571).
With regards to claim 15, Mejslov discloses the claimed invention of claim 1, however Mejslov is silent with regards to the low profile catheter system further comprising an adhesive layer located on the stabilization surface and configured to secure the catheter hub to the patient.
Nonetheless, Bierman teaches (Figs. 1-12) an adhesive layer (24) located on the stabilization surface (See bottom of fitting 12 in Fig. 1) and configured to secure the catheter hub (12) (See Col. 5, lines 31-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Mejslov in view of a teaching of Bierman such that the low profile catheter system further comprising an adhesive layer located on the stabilization surface and configured to secure the catheter hub to the patient. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the adhesive layer inhibits the relative movement between the securement device and the catheter hub/fitting (See Col. 5, lines 31-54 of Bierman).
With regards to claim 17, Mejslov discloses the claimed invention of claim 1, however, Mejslov is silent with regards to the low profile catheter system further comprising a dressing secured to the base connector, the dressing configured to secure the catheter system to the patient.
Nonetheless, Bierman discloses (Figs. 1-12) a dressing (8) secured to the base connector (30), the dressing configured to secure the catheter system (the unitary structure of 10, 12, 30) to the patient (See Col. 5, lines 31-33 “The securement device 8 receives and directly anchors the catheter fitting 12 to the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Mejslov with a teaching of Bierman such that the low profile catheter system further comprising a dressing secured to the base connector, the dressing configured to secure the catheter system to the patient. One of ordinary skill in the art would have been motivated to make this modification, in order to securely anchor the catheter hub/fitting to the patient (See Col. 8, lines 28-41 of Bierman).
The low profile catheter system of Mejslov modified in view of Bierman will hereinafter be referred to as the low profile catheter system of Mejslov and Bierman.
With regards to claim 18, the low profile catheter system of Mejslov and Bierman teaches the claimed invention of claim 17, however, Mejslov fails to teach that the dressing includes: 
a patch layer secured to a top surface of the base connector, the patch layer having a securement portion extending beyond the top surface of the base connector and configured to adhere to the patient.
Nonetheless, Bierman further teaches (Figs. 1-12) that the dressing (8) includes: 
a patch layer (32) secured to a top surface (See Examiner annotated Fig. 1 below, hereinafter referred to as Fig. C) of the base connector (30), the patch layer having a securement portion extending beyond the top surface of the base connector and configured to adhere to the patient (See the portion of 32 that extends beyond the top surface of the base connector/retainer 30) (See Col. 8, lines 28-41 “placing the anchor pad 32 on the patient…The securement device 8 is in this position securely anchors the catheter fitting 12 to the patient”).

    PNG
    media_image3.png
    753
    833
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Mejslov and Bierman with a further teaching of Bierman such that the dressing includes: a patch layer secured to a top surface of the base connector, the patch layer having a securement portion extending beyond the top surface of the base connector and configured to adhere to the patient. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that this dressing/securement device securely anchors the catheter hub/fitting to the patient (See Col. 8, lines 28-41 of Bierman).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejslov and Bierman in view of Maseda et al. (US 2015/0320976; hereinafter Maseda).
With regards to claim 19, the low profile catheter system of Mejslov and Bierman teaches the claimed invention of claim 18, however, Mejslov is silent with regards to the dressing further includes: 
a first film layer located at least partially on the patch layer and having an opening nearer a first end of the first film layer, 
a second film layer located on the first film layer and having a channel extending along at least a portion of a length of the second film layer, and 
a third film layer located on the second film layer, the first, second and third film layers, the opening in the first film layer, and the channel forming a fluid pathway, the fluid pathway in fluid communication with the fluid path within the base connector.
Nonetheless, Maseda further teaches (Figs. 1-8c) that the dressing (110) further includes: 
a first film layer (114) located at least partially on the patch layer (See [0051] “adhesive layer on its underside to secure the stabilization device 100 to the patient”) and having an opening (120) nearer a first end (see first end near 120 in Fig. 6C) of the first film layer, 
a second film layer (116) located on the first film layer and having a channel (125) (See [0071] “the additional fluid pathway 125 may extend through the same two layers of film as the first fluid pathway 120 (e.g. layers 114 and 116)”) extending along at least a portion of a length of the second film layer (See Fig. 6C), and 
a third film layer (119) located on the second film layer, the first, second and third film layers (See Fig. 6C), the opening in the first film layer, and the channel forming a fluid pathway (See [0071] “facilitate fluid flow between the fluid pathways 120/125 and between film layers”), the fluid pathway in fluid communication with the fluid path within the base connector (100) (See [0055] “the fluid path 120 may extend between the valve 140 and the male luer connector 130 to allow fluid flow into/out of the patient through the stabilization device 100”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the low profile catheter system of Mejslov and Bierman in view of Maseda such that dressing further includes: a first film layer located at least partially on the patch layer and having an opening nearer a first end of the first film layer, a second film layer located on the first film layer and having a channel extending along at least a portion of a length of the second film layer, and a third film layer located on the second film layer, the first, second and third film layers, the opening in the first film layer, and the channel forming a fluid pathway, the fluid pathway in fluid communication with the fluid path within the base connector. One of ordinary skill in the art would have been motivated to make this modification, as Maseda teaches that this dressing configuration of multiple layers creates a fluid pathway that is resistant to kinking (See [0053] of Maseda).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783